Case 1:20-mj-03237-JB Document 11 Entered on FLSD Docket 09/02/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-MJ-03237-BECERRA


 UNITED STATES OF AMERICA

 vs.

 DAVID TYLER HINES,

             Defendant.
 ________________________________________/

       ORDER GRANTING ORE TENUS MOTION FOR COMPETENCY EVALUATION
                     AND SETTING STATUS CONFERENCE

         Defendant David Tyler Hines has been charged via complaint with false statements to a

 lending institution, bank fraud, and engaging in transactions in unlawful proceeds relating to a

 scheme involving a Paycheck Protection Program loan. This matter was before the undersigned

 for a status conference on August 10, 2020. At that time, counsel for the government made an

 unopposed ore tenus motion for a competency evaluation. The government advises that the

 defendant made unusual comments to agents upon arrest. For example, the defendant indicated

 that his emergency contact was God. Defense counsel advises that the defendant has previously

 been detained and evaluated pursuant to the Florida Mental Health Act of 1971. For these reasons,

 the Motion is granted.

         Title 18, United States Code, Section 4241(a), provides that the Court shall order a hearing

 regarding a defendant’s competency to stand trial “if there is reasonable cause to believe that the

 defendant may presently be suffering from a mental disease or defect rendering him mentally

 incompetent to the extent that he is unable to understand the nature and consequences of the

 proceedings against him or to assist properly in his defense.” The Court has the authority to order

 that a psychiatric or psychological examination be conducted, and that a report be filed with the
Case 1:20-mj-03237-JB Document 11 Entered on FLSD Docket 09/02/2020 Page 2 of 4




 court, prior to the date of such hearing. 18 U.S.C. § 4241(b). This examination, report, and hearing

 are to be conducted and prepared in accordance with the provisions of Title 18, United States Code,

 Section 4247. 18 U.S.C. §§ 4241(b), 4241(c).

        Pursuant to Title 18, United States Code, Section 4247(c), a report of examination shall
 include:

        (1)     the person’s history and present symptoms;

        (2)     a description of the psychiatric, psychological, and medical tests that were
                employed and their results;

        (3)     the examiner’s findings; and

        (4)     the examiner’s opinions as to diagnosis, prognosis, and—

                (A)     . . . whether the person is suffering from a mental disease or defect rendering
                        him mentally incompetent to the extent that he is unable to understand the
                        nature and consequences of the proceedings against him or to assist properly
                        in his defense.

        Based upon the Government’s unopposed motion, and the reasons herein, the undersigned

 Magistrate Judge finds that there is reasonable cause to believe the Defendant may presently be

 suffering from a mental disease or defect rendering him mentally incompetent to the extent that he

 is unable to understand the nature and consequences of the proceedings against him or to assist

 properly in his defense. Therefore, a competency evaluation will be ordered pursuant to 18 U.S.C.

 § 4241(a).

        Therefore, it is hereby

        ORDERED AND ADJUDGED that the ore tenus Motion for Competency Evaluation, is

 GRANTED as follows:

        1.      Based on the parties’ agreement, defendant David Tyler Hines shall be evaluated

 by Dr. Wade Silverman, a qualified psychologist, to determine his competency to understand the
Case 1:20-mj-03237-JB Document 11 Entered on FLSD Docket 09/02/2020 Page 3 of 4




 proceedings in this Court, pursuant to 18 U.S.C. §§ 4241, 4247(b). The Government shall bear

 the cost of the examination.

        2.      At the conclusion of the examination, the examining psychologist shall produce a

 report in accordance with 18 U.S.C. § 4247(c). The report shall conform to the requirements of 18

 U.S.C. § 4247(c), which requires that the report include:

        (1)     the person’s history and present symptoms;

        (2)     a description of the psychiatric, psychological, and medical tests that were
                employed and their results;

        (3)     the examiner’s findings; and

        (4)     the examiner’s opinions as to diagnosis, prognosis, and

                (A)     . . . whether the person is suffering from a mental disease or defect rendering
                        him mentally incompetent to the extent that he is unable to understand the
                        nature and consequences of the proceedings against him or to assist properly
                        in his defense.

 A copy of the Report shall be furnished to the Court, to counsel for the Defendant, and to the

 United States. Counsel for the United States shall ensure that a copy of that report is filed under

 seal with the Court.

        3.      A Report re Counsel is set for Wednesday, September 9, 2020 at 1:00 P.M. before

 the Duty Magistrate Judge.

        4.      A Status Conference Re Competency Evaluation is set for Wednesday, September

 30, 2020 at 1:00 P.M. before the Duty Magistrate Judge.
Case 1:20-mj-03237-JB Document 11 Entered on FLSD Docket 09/02/2020 Page 4 of 4




       5.     The period of delay resulting from the examination of the Defendant and any

       subsequent judicial proceedings to determine the Defendant's competence shall be deemed

       excluded for Speedy Trial Act calculations, pursuant to 18 U.S.C. § 3161(h)(1)(A), to the

       extent that the Act applies to proceedings regarding revocation of supervised release.

       DONE AND ORDERED in chambers at Miami, Florida on September 2nd , 2020.


                                            ________________________________________
                                            HONORABLE ALICIA M. OTAZO-REYES
                                            UNITED STATES MAGISTRATE JUDGE

 cc:   Counsel of Record
